Citation Nr: 1442507	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-19 802	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES
 
1.  What initial evaluation is warranted for post-operative residuals of a ventral hernia, currently evaluated as 20 percent disabling?
 
2.  What initial evaluation is warranted for post-operative hernia repair scars, currently evaluated as noncompensably disabling?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1989 to October 2009.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veterans Benefits in Salt Lake City, Utah.  The case was certified by the Waco, Texas Regional Office.
 
Although there are VA medical records through 2013 that have been associated with the record and were not yet reviewed by the RO or accompanied by a waiver, the Board finds that in this instance remand is not necessary because these records do not pertain to the claims on appeal, namely the ventral hernia or related scarring.  See 38 C.F.R. § 20.1304.
 
 
FINDINGS OF FACT
 
1.  The Veteran's post-operative residuals of ventral hernias are not manifested by a large ventral hernia that is not well supported by a belt under ordinary conditions.  
 
2.  The Veteran's post-operative hernia scars are painful; however, the scars do not cover an area greater than 144 square inches (or 929 square centimeters). 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 20 percent for post-operative residuals of ventral hernias have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.114, Diagnostic Code 7339 (2013).
 
2.  The criteria for a 10 percent rating, but not more, for post-operative hernia scars have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Code 7804 (2013).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.
 
VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examination reports.  No additional pertinent records are shown to be available, and the Appellant does not suggest otherwise.  The Appellant was provided the opportunity to attend a video conference hearing in January 2013, although he failed to appear for such hearing or indicate any cause for such failure to appear, and as such his hearing request is withdrawn.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.
 
Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  Given that the Veteran has appealed the initial evaluations assigned, the severity of his disabilities is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson.
 
The Veteran's ventral hernias have been rated according to Diagnostic Code 7339.  Under Diagnostic Code 7339, a 20 percent rating is warranted for a small, post-operative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large, post-operative ventral hernia that is not well supported by a belt under ordinary circumstances.  
 
The Veteran's scars post-operative hernia repair scars have been rated according to Diagnostic Code 7805.  Scars other than of the head, face, or neck, are rated under Diagnostic Codes 7801 to 7805. 
 
Scars, on other than the head, face, or neck, that are deep and nonlinear are rated as 10 percent disabling if they cover an area or areas of at least 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Superficial and nonlinear scars, on other than the head, face, or neck, that encompass an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Where there are three or four scars that are unstable or painful a 20 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800 to 7804 could be rated according to an appropriate diagnostic code.  38 C.F.R. § 4.118.  

Notes to the rating schedule governing scars provide that deep scars are those with underlying tissue damage.  In addition, an unstable scar was specified as one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Notes following Diagnostic Codes 7801-7804.  As is shown by the evidence, Diagnostic Code 7804 is most analogous and advantageous to the Veteran's scars. 
 
The Veteran's post-operative residuals of ventral hernia repairs have been evaluated as 20 percent disabling since November 1, 2009.  His post-operative scars have been evaluated as noncompensably disabling since November 1, 2009.  He contends that he is entitled to greater initial evaluations.  The Board has considered all the evidence, and is highlighting that evidence that is pertinent to the appeal.
 
In May 2009 the Veteran had a VA examination that reviewed his history of hernias.  Physical examination revealed right lower quadrant weakness and bulge that easily reduced.  
 
The impression following an October 2010 VA computed tomography (CT) scan was of surgical mesh positioned beneath the anterior abdominal wall presumably reflecting previous ventral abdominal hernia repair, to be correlated with the Veteran's surgical history.  There were also small, bilateral fatty inguinal herniae present, greater on the left than the right.  
 
The Veteran was afforded a March 2010 VA examination for his hernias.  His computer file was reviewed, which provided minimal information.  His October 2009 private surgeon's operative notes were reviewed, however, the claims folder was not present.  The Veteran's history of multiple hernias and repairs was discussed.  The appellant reported that he incurred his first hernia doing log drills in 1998, and it was repaired with mesh.  He reported the next surgery was for a hernia incurred in the xyphoid area when he bent over to pick up a pen and intra-abdominal pressure created the hernia.  The repair did not require mesh.  His third hernia was in the superior umbilicus area, and the fourth hernia in the inferior umbilicus, both repaired at Fort Hood.  

The Veteran's fifth surgery was for a ventral hernia that had become incarcerated and required emergency surgery.  The next hernia was another ventral hernia, repaired at the Army Hospital in Korea in 2007.  The Veteran then had a ventral hernia, a right lower lateral abdominal wall hernia, and a left lower lateral abdominal wall hernia.  The Veteran reported that he then had a right inguinal hernia (from coughing), repaired by outpatient surgery.  The Veteran reported that he experienced pain near one of his previous sites, and expected another hernia at any time.  The Veteran indicated that he was told to stop doing vigorous exercise and heavy lifting in an attempt to prevent further hernias.  The Veteran had lost 30 pounds in an effort to take strain off of the abdominal wall. 
 
The examiner found that a 1998 tension-free repair using mesh of the left inguinal hernia resulted in good current symptoms.  A traditional open repair procedure in 1998 for the midline hernia at the xyphoid area resulted in current symptoms of pain with lifting moderate to heavy weight.  A traditional open repair of the upper umbilical area in 2000 had a good result, and that hernia was stable.  The Veteran had a traditional open repair surgery of an umbilical hernia in 2001, and current symptoms were good with no recurrent hernia.  The Veteran underwent a 2002 tension free repair using mesh for a ventral hernia from the umbilicus to the xyphoid area, but currently suffered from pain on lifting, but no recurrent hernia.  The Veteran had a 2007 tension-free repair using mesh on his ventral hernia in the area between the xyphoid and the umbilicus, resulting in no recurrent hernia at present, although there was pain with lifting.  There were then ventral, right and left lower lateral herniae at this repair, resulting in no recurrent hernia, although there was pain with lifting in the upper central abdominal area.  Finally, the appellant underwent a right inguinal tension free repair using mesh in October 2009 resulting in good current symptoms with no recurrent hernia.  The Veteran reported that the surgical repairs had been done well, and that the new hernias came in areas of weakness of the abdominal wall that were not necessarily related to the previous hernia surgeries.  
 
On examination, a hernia was not present.  The Veteran had multiple hernia repair scars.  There was an area in the right lower quadrant where there was apparent abdominal wall weakness, but no hernia.  The Veteran reported that he had retired from 20 years of military service, and was not then employed.  The examiner indicated that the Veteran was not retired, and the duration of the claimant's unemployment was less than a year.  This may reflect the Veteran's intention that he was not permanently retired, because he just planned to take a year off from work, improve his health and get his weight under control.  The examiner found that the Veteran's multiple abdominal surgeries had been resolved surgically.  There were no effects on the Veteran's usual daily activities, however, he had been told to limit his activity to prevent further hernias.  As such, he no longer ran, did heavy lifting, or performed other vigorous activity.  
 
A December 2010 VA treatment record referenced the Veteran's history of nine prior ventral hernia operations, and one inguinal hernia repair (performed in December 2010).  At that time the Veteran was experiencing poor appetite, low grade fever, and night sweats.  The doctor believed he had a viral infection and possible acetaminophen toxicity, but also noted that the Veteran was unable to maintain nutritional intake.  Later notes from December 2010 indicate that the Veteran's night sweats and fever persisted, and he was admitted and referred to infectious diseases for further work-up.  On examination, there was mild erythema, minimal bloody drainage, and tenderness of the right inguinal incision surgical site.  A CT scan of the abdomen for the above-listed symptoms, as well as anorexia, revealed in part post-surgical changes.  Specifically, soft tissues in the right inguinal hernia region appeared irregular, possibly related to recent surgery.  There were also post-surgical changes with mesh in the ventral hernia region.  Impression was of fever, chills, night sweats, status-post right inguinal hernia repair.  
 
A December 2010 operative reported indicated that the Veteran had a total of eight prior hernia repairs, but this was the first inguinal hernia repair.  The finding was of a large, right direct inguinal hernia defect, which was repaired with the Prolene mesh system.  
 
In his substantive appeal the Veteran described the impact of multiple hernia operations on his lifestyle, to include work.  He indicated that he was working at Wal-Mart rather than in his trained field as a mechanic, and that he needed to rest all day in preparation for his night shift.  He explained that he had to change his lifestyle, and had to avoid things he enjoyed doing in an attempt to avoid another hernia.
 
The Veteran was afforded a November 2011 VA examination for his hernias.  His history was reviewed, to include his multiple surgeries, for inguinal and ventral hernias.  Specifically, in 1998 he had developed bilateral inguinal hernias, the left one was operated on once and the right one twice.  In 2000 he developed an upper abdominal ventral hernia and later a peri-umbilical hernia.  In total, he had five surgeries for ventral hernias.  He had mesh in all the operative sites except for the one inguinal hernia.  The Veteran denied experiencing any nausea or vomiting.  He did, however, describe experiencing a sharp pain that occurred in his left side three to four times a month which lasted up to five seconds.  The Veteran also described occasional itching in the left side of his abdomen.  He was able to bench press 175 pounds for ten repetitions and five sets.  The Veteran was not on continuous medication for his condition.  
 
On examination, it was indicated that the Veteran had right inguinal surgery in 2009 and 2010, and left inguinal hernia surgery in 1998.  There was no inguinal hernia then present.  In addition, the Veteran had underwent ventral hernia surgeries in 2000, 2005, 2006, 2007 and 2008.  A ventral hernia was present on examination.  The box for a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt was marked, but comments clarified that there was no indication that a supporting belt was needed.  The Veteran's scars from treatment of his hernia condition were not painful or unstable, and the total area of all related scars was not greater than 39 square centimeters.  The examiner indicated that the Veteran could work; however, he needed to avoid strenuous work where he would increase his intra-abdominal pressure.  
 
The Veteran's representative indicated in September 2012 that the Veteran contended his ventral hernia, status-post surgical repair impacted his activities of daily living, work progress, sex life, emotional status and performing daily tasks for his family.  It was indicated that the Veteran experienced daily pain and cramps that occasionally caused him to be incapacitated.  The Veteran had undergone five surgeries for his ventral hernias, resulting in what the Veteran reported was a weak abdominal wall, not well supported by a belt under ordinary conditions.  The Veteran's related scars from the multiple surgeries were painful to touch and manipulate.  In addition, it was reported that the Veteran's ability to walk, stoop, bend and lift was greatly hampered by the hernia and the scarring from multiple surgeries.   
 
Scars
 
At a March 2010 VA examination the examiner considered the Veteran's scars related to his hernia operations.  The first scar was described as being in the left lower quadrant and was consistent with a left inguinal hernia repair.  It measured .5 by 11 centimeters, with an area less than 6 square inches (39 square centimeters), was well-healed, non-tender and with no recurrent hernia.  There was no skin breakdown over the scar.  No pain was reported.  There was no inflammation, edema, or keloid formation.  The scar was superficial.  There were no other disabling effects.   
 
Scar number two was on the anterior surface of the trunk, in the midline from just below the xyphoid to a curvilinear scar around the umbilicus.  It measured 2 centimeters by 24 centimeters, with an area less than 6 square inches or 39 square centimeters, was well-healed and non-tender.  There was no apparent recurrent hernia at present, although there was a point in the scar that was painful with moderate to heavy lifting.  The scar was caused by multiple surgeries, to include in 1998, 2000, 2001, 2002, and 2007.  There was no skin breakdown over the scar and no pain was reported.  The line of scars had various surgical procedures through the area over his service career, and the Veteran reported three ventral and two umbilical hernias repaired through the scar.  The Veteran indicated that he underwent a total of nineteen  hernia repairs over the years, some small and others large.  The scar was superficial, with no signs of skin breakdown, keloid formation or other disabling effects.  
 
Scar number three was caused by surgery in 2008 on the anterior surface of the trunk, in the left upper quadrant near the mid-costal border.  It measured 1 by 2 centimeters, with an area less than 6 square inches or 39 square centimeters.  It was well-healed, and non-tender.  There was no skin breakdown over the scar, and no pain was reported.  The scar was superficial, with no inflammation, edema or keloid formation, and no other disabling effects.  It was well-healed and non-tender.  
 
Scar number four was on the anterior surface of the trunk, in the left upper quadrant, below and lateral to scar number three.  It measured 1 by 3 centimeters in size, an area less than 6 square inches or 39 square centimeters.  It was well-healed and nontender.  The scar was not painful, had no signs of skin breakdown, was superficial, had no inflammation, no edema and no keloid formation or other disabling effects.  
 
Scar number five was on the anterior surface of the trunk in the left central mid abdominal area, resulting from surgery in 2008.  It measured .25 by 2 centimeters, with an area less than 6 square inches or 39 square centimeters.  It was well-healed and non-tender.  There was no skin breakdown over the scar.  No pain was reported.  The scar was superficial, had no inflammation, no edema, no keloid formation, and no other disabling effects.  
 
Scar number six was on the anterior surface of the trunk in the left central mid abdominal area from a surgery in 2008.  It measured .25 by 1 centimeter, with an area less than 6 square inches or 39 square centimeters.  It was well-healed and non-tender.  There was no skin breakdown and no report of pain.  The scar was superficial, had no inflammation, no edema and no keloid formation or other disabling effects.  
 
Scar number seven was on the anterior surface of the trunk, in the right central mid abdominal area from a surgery in 2008.  It measured 2 by 1 centimeters, with an area less than 6 square inches or 39 square centimeters.  It was well-healed, and non-tender.  The scar was not painful, had not signs of skin breakdown, was superficial, and had no inflammation, no keloid formation or other disabling effects.  
 
Scar number eight was located on the anterior surface of the trunk in the right lower abdominal area.  It measured .25 by 8 centimeters, which was an area less than 6 square inches or 39 square centimeters.  It was from his recent 2009 surgery.  It was red and healing.  It was nontender.  There was no skin breakdown over the scar, and the appellant denied pain.  The scar was superficial, had no inflammation, edema or keloid formation.  There were no other disabling effects.  
 
Of note, the Veteran reported pain in scar number two with moderate to heavy lifting.  
 
An additional VA scars disability questionnaire was completed in November 2011.  The Veteran did not have scars of the head, face or neck.  His scars related to his hernia operations were on the trunk or extremities (other than the head, face, or neck).  It was indicated that the scars were not painful or unstable.  The scars were not due to burns.  The general location of scars was in the anterior trunk.  Specifically, there was a scar (1) on the mid-abdomen from the epigastrium to umbilicus; (2) on the right groin; (3) on the left groin; (4) in the right peri-umbilical area; (5) in the left peri-umbilical area; and, (6) in the right lower quadrant.  The scars were all linear.  They measured 17.8; 8.9; 10.2; 2.5; 3.2, and 7.6 centimeters respectively.  In a summary of superficial, nonlinear scar dimensions, the examiner indicated that there was an approximate total area of 38 square centimeters on the anterior trunk with scars.  There were no non-linear scars that were also deep.  None of the scars caused any functional limitation.  There were no other pertinent physical findings concerning the scars.  The scars did not affect the Veteran's ability to work.
 
The Veteran's representative indicated in September 2012 that the Veteran's related scars from the multiple surgeries were painful to touch and manipulate.  In addition, it was reported that the Veteran's ability to walk, stoop, bend and lift was greatly hampered by the hernia and the scar left from multiple surgeries.   
 
The Board has considered the medical and lay evidence of record.  Upon review of the applicable codes, the Board finds that Diagnostic Code 7804 is the only applicable code under which the Veteran's scars may be rated.  As noted above, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful.  The March 2009 examiner indicated that the Veteran's scar number two was painful at a point.  In addition, the November 2011 examiner indicated that the scar from the 2009 surgery was red and the abdominal area where the scars are located was described as itching.  
 
Resolving reasonable doubt in favor of the Veteran, the Board finds that the pain in these two scars warrants a separate 10 percent rating.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A rating in excess of 10 percent is not in order given that only two of the Veteran's scars were objectively painful.  No scar was ever described as being unstable.  Hence, a rating in excess of 10 percent for the appellant's hernia scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 is in order. 
 
Regarding postoperative residuals of the ventral hernias, the Board finds the VA examination evidence more nearly approximates the criteria for a 20 percent rating.  On most recent examination a ventral hernia was not present; however, there was abdominal wall weakening.  While the examiner indicated that a supporting belt was not indicated for the post-operative ventral hernia, the examiner did identify recommended limitations in activity due to the weakened abdominal wall.
 
The Board finds that a preponderance of the evidence is against the claim for a higher 40 percent rating, however, because the Veteran's post-operative residuals of ventral hernias are not shown to be large and there is no evidence that these would not be well supported by a belt under ordinary conditions.  

The Veteran is competent to describe symptoms he experiences such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical assessment regarding the relative size of a ventral hernia, the extent to which a ventral hernia is supported by a belt or under ordinary conditions, or diagnose other severe or extensive complications.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the Board finds his reports of pain at the postoperative ventral hernia to be credible and generally supported by medical evidence of record, the competent medical evidence preponderates against finding that the Veteran meets the requirements for a 40 percent rating.
 
For all the foregoing reasons, the Board finds that the preponderance of the evidence is against a rating higher than 20 percent for ventral hernia status-post surgical repairs.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a rating in excess of 20 percent is denied.  
 
The Board has considered whether either the Veteran's postoperative ventral hernia or his post-operative scars present an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of an extrascheduler rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extrascheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ('[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.').  Here, the rating criteria reasonably describes the Veteran's ventral hernia status post-surgical repairs, and provides for higher ratings for additional or more severe symptomatology, such as a larger ventral hernia that is not well supported, than is shown by the evidence.  In addition, the Veteran's ventral hernia status-post surgical repair is not shown to require frequent hospitalization or marked interference with employment.  The disability picture is contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).
 
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim of entitlement to a rating higher than 20 percent for ventral hernia status-post surgical repairs, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  As noted, reasonable doubt is resolved in favor of Veteran regarding his painful scars, such that a 10 percent rating is granted for scars, status-post hernia surgical repairs.  Id. 
 
 
ORDER
 
Entitlement to a rating in excess of 20 percent for post-operative residuals of a ventral hernia status-post surgical repair is denied.
 
Entitlement to a 10 percent for post-operative hernia surgical scars is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


